Title: To George Washington from the Oneida, 6 August 1789
From: Oneida
To: Washington, George



Faites à Oneidas le vignt six d’Aout 1789

Notre Frere, nous profitons de l’occasion de quelques uns de nos chefs, qui descendent à New York, pour nous rappeller a votre souvenir; Toute la nation à tressali de joie lorsque

elle à appris que l’Amerique venoit de mettre à la tête de son gouvernment celui qui avoit toujours été si glorieusement à la tête de ses armés pendant la guerre: Nous felicitons l’Amerique de son choix, et desirons de tout notre coeur que la paix et la santé vous accompagnent dans une poste aussi eminente; vous priant de vous rapeller quelques fois des pauvres Oneidas qui ont partagés avec vous les fatigues de la guerre.
